Citation Nr: 1822405	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-31 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability for service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In May 2016, the Veteran presented testimony at a hearing before a Veterans Law Judge.  Due to recording issues with that hearing, the Veteran was offered an opportunity for another hearing.  In September 2016, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea, to an increased evaluation for PTSD, and to TDIU and the underlying merits of the claim for service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied reopening the claim for service connection for a low back disorder.  The Veteran was notified of the decision in the same month, but did not appeal or submit new and material evidence within the one year period thereafter.

2.  The evidence received since the May 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to unestablished facts necessary to substantiate the underlying claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for a low back disorder is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the May 2008 rating decision is new and material as to the claim for service connection for a low back disorder, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. 
§ 7105; 38 C.F.R. § 20.1103.  In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In March 2003, the RO initially denied the claim for service connection for a low back disorder, to include as secondary to the Veteran's service-connected pes planus with hallux valgus and callosities.  The RO found that the evidence did not show that low back pain was related to the service-connected pes planus or that there was any evidence of a low back disorder in service.

The Veteran submitted a request to reopen his claim for service connection for a low back disorder.  In a May 2008 rating decision, the RO denied reopening the claim, finding that new and material evidence had not been received. 

The Veteran was notified of the May 2008 rating decision and of his appellate rights in a letter sent to him the same month; however, he did not submit a notice of disagreement with the decision.  There was also no relevant evidence received within one year of the issuance of the decision.  Therefore, the May 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2017).  

In June 2010, the Veteran submitted Social Security Administration (SSA) records documenting his history of having a low back disorder.  Moreover, during the September 2016 Board hearing, the Veteran reported that he injured his back during service due to an accident that occurred when he fell from a jeep.  He also indicated that he had re-injured his back in 1990 while working at Kaiser Aluminum, which had aggravated the prior injury to his back in service.  

The Veteran's testimony regarding his back injury in service is new and material evidence because he provided additional details regarding the onset of his back disorder.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the evidence submitted since the final May 2008 rating decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 
38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.
ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.


REMAND


Low Back Disorder

A VA medical opinion was obtained in July 2013 which was based on the finding that the Veteran did not have a record of any back injury in service.  However, the service treatment records do show that he reported having back pain in December 1986 and February 1987.  The Veteran has also contended that he received a medical discharge from service due to his back condition; however, a DD Form 214 indicates that he was discharged due to unsatisfactory performance.  Given that the July 2013 medical opinion does not address the Veteran's history of back complaints in service, a remand is necessary to obtain an additional medical opinion.


Sleep Apnea

During the hearing, the Veteran reported that he began to have problems breathing in his sleep in service.  His wife also reported that she noticed the Veteran's breathing difficulties during sleep in the early 1990s, after he had returned from service.  VA treatment records further show that the Veteran currently uses a continuous positive airway pressure (CPAP) machine to treat his sleep apnea.  Given the Veteran's reports of symptoms in service, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.


PTSD
 
The Veteran was most recently afforded a VA examination in July 2013 in connection with his claim for an increased evaluation for PTSD.  The examiner noted that the Veteran exhibited symptoms of depressed mood and anxiety.  However, during the hearing, the Veteran reported that he also had difficulties with sleep and memory and that he experienced panic attacks.  Moreover, since the hearing, additional VA treatment records pertaining to the Veteran's PTSD have been added to the claims files which have not been reviewed by the AOJ.  Given the report of potentially new symptomatology and the addition of new treatment records to the file, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


TDIU

The Board also finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  As such, the disposition of the TDIU claim must be deferred pending the resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder, sleep apnea, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), or any other appropriate location to request the complete service personnel and treatment records for the Veteran's period of service, including any medical discharge certificate or medical board evaluation.

3.  The AOJ should refer the Veteran's claims file to the July 2013 examiner or, if that individual is unavailable, to another suitably qualified VA examiner for an examination and clarifying opinion as to the nature and etiology of any low back disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a low back disorder that manifested in service or that is causally or etiologically related to his military service, to include any injury or symptomatology or injury therein.  

In rendering this opinion, the examiner should address the September 2016 hearing testimony that the Veteran was involved in a jeep accident that caused his low back disorder, the service treatment records from December 1986 and February 1987 noting complaints of back pain, and the Veteran's work-related injury that occurred in 1990. 

The examiner should also state whether it is at least as likely as not that a low back disorder was either caused by or permanently aggravated by the Veteran's service-connected pes planus. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has sleep apnea that manifested in service or is otherwise causally or etiologically related to his military service, to include any r symptomatology therein.

In rendering this opinion, the examiner should consider the Veteran's September 2016 hearing testimony in which he reported that he had symptoms of sleep apnea since service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

6.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting impairment.

The examiner should address how the Veteran's service-connected disabilities alone result in functional impairment and comment on the Veteran's ability to function in an occupational environment.  If possible, he or she should also indicate if there is any form of employment that the Veteran could perform, and if so, what type (such as sedentary or physical labor).

A written copy of the report should be associated with the electronic claims folder.

7.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


